This is an appeal from an order granting the State of Florida a new trial in a coram nobis proceeding.
The appellant Urga was tried and convicted in the Criminal Court of Record of Hillsborough County of unlawfully using certain instruments and other means in and upon one Clara Belle Shaw, with the intent to procure the miscarriage of the said Clara Belle Shaw, contrary to section 797.01 Florida Statutes 1941, F.S.A. The judgment was affirmed on appeal. Urga v. State, 155 Fla. 86, 20 So.2d 685. Thereafter the appellant filed her application in this court for permission to present a petition for a writ of coram nobis to the court below, on the ground of newly discovered evidence which it is alleged was not known and could not have been known to her or her counsel at or before trial, and permission to apply for the writ was granted by this court after full consideration of the sufficiency of the petition to state a ground for relief. See Urga v. State,157 Fla. 794, 26 So.2d 786. Subsequently, the lower court allowed the petition to be filed, pleas were interposed thereto denying the material allegations of the petition, and a trial was had on the issues presented. At the conclusion of the evidence the jury returned a verdict in favor of the appellant, Urga, and against the State of Florida. Thereafter, upon motion for new trial filed by the State, the court ordered a new trial on the ground that the verdict was contrary to the law, the evidence and the greater *Page 743 
weight of the evidence. The appellant has taken an appeal from that order.
I think that the only real question on the appeal is whether or not the trial court should be reversed for awarding a new trial to the State of Florida after the return of a jury verdict for the appellant based upon conflicting evidence.
The rule is established in this jurisdiction that the granting or denial of a motion for new trial is addressed to the sound judicial discretion of the trial judge, and that an appellate court will not disturb such a ruling unless a clear abuse of judicial discretion is shown. By the term judicial discretion, as applied to the foregoing rule, is meant a discretion exercised within the limits of the principle of law particularly applicable to the issues presented; and before it can be found by an appellate tribunal that there has been a clear abuse of judicial discretion it must appear that in ruling on the motion the presiding judge, acted from mere whim or caprice, or from a clear misconception of the evidence and the law, or in a manner clearly arbitrary, unreasonable or unjust, when tested by the principles of law applicable to the issues involved. Compare Carolina Portland Cement Co. v. Baumgartner, 99 Fla. 987, 128 So. 241.
The appellant contends that in the instant case the record reveals an abuse of judicial discretion in the order granting a new trial, for the reason that in the trial proceedings in the court below there was a sharp conflict of evidence between the contending parties which only the jury had power to resolve, under our system of trial procedure, and hence that the trial judge had no power to disturb the verdict and award a new trial on the ground that the verdict was contrary to the weight of the evidence. It is ordinarily true that the responsibility for weighing, and resolving conflicts in, the evidence is not the prerogative of the trial judge but the function of the jury, under appropriate instructions from the trial judge, but this rule is not without exception: It is the law of this jurisdiction that a trial judge may award a new trial, even in the face of a verdict based upon conflicting evidence, if he finds that justice demands that the cause be submitted to another *Page 744 
jury. Baker v. Peavy-Wilson Lumber Company, 140 Fla. 791,192 So. 193.
In the case at bar I find not only that the evidence offered by the contending parties at the trial was in sharp conflict, but also that the evidence offered by the appellant to sustain the allegations of her petition was conflicting and confusing within itself. It is my view that under such circumstances it cannot be said that the trial judge abused his judicial discretion in granting a new trial. I am therefore of opinion that the order appealed from should be affirmed. See Knudsen v. Hanlan, 160 Fla. 566, 36 So.2d 192; Knight v. American Eagle Fire Ins. Co. of New York, 131 Fla. 764, 179 So. 792; Lockhart v. Butt-Landstreet, Inc., 91 Fla. 497, 107 So. 641; Gulf Refining Co. v. Howard, 82 Fla. 27, 89 So. 349; Carney v. Stringfellow, 73 Fla. 700, 74 So. 866.